Citation Nr: 0409086	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  96-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychosis.  

2.  Entitlement to service connection for substance abuse 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1969 to April 1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 1996 decision by the 
RO which, in part, denied service connection for substance 
abuse and a psychosis on the grounds that the claims were not 
well grounded; denied an increase in the 30 percent 
evaluation then assigned for PTSD and entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU), and assigned a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from May 13 1996, with restoration of the 30 
percent evaluation from July 1, 1996.  In January 1998, the 
RO, in part, assigned an increased rating to 50 percent for 
PTSD, effective from July 1, 1996.  The veteran's attorney 
filed a general notice of disagreement (NOD) to all issues in 
June 1996.  

In April 1998, the Board, in part, denied an earlier 
effective date for the award of a temporary total rating 
(§ 4.29), and remanded the issues for an increased rating and 
TDIU to the RO for additional development.  In August 2000, 
the Board, in part, denied an increased rating for PTSD and 
TDIU, and the veteran appeal to The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
May 2001, the Court granted the Secretary of Veterans Affairs 
motion, joined by the veteran, to vacate and remand the 
issues of an increased rating for PTSD and TDIU from the 
August 2000 Board decision in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
dismissed the remaining issues addressed and denied in the 
August 2000 Board decision, and those claims are no longer in 
appellate status.  

The Board remanded the appeal to the RO for additional 
development in May 2002.  At that time, the Board noted that 
the veteran had filed an NOD to the denial of his claims of 
service connection for substance abuse and a psychosis, but 
that he had not been provided an SOC.  The Board instructed 
the RO to readjudicated the issues, previously denied as not 
well grounded, on a de novo basis and to issue an SOC.  

By rating action in October 2003, the RO, in part, assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 based on hospitalization from July 10, 1995; a 70 
percent evaluation for PTSD from September 1, 1995 to May 13, 
1996, (when he was assigned a temporary total rating 
(§ 4.29)); a 70 percent from July 1, 1996, and TDIU, 
effective from July 10, 1995.  The RO denied service 
connection for substance abuse secondary to service-connected 
PTSD and a psychosis, and issued statement of the case (SOC).  
The veteran then perfected a timely appeal.  

In February 2004, the veteran was notified that his 
representative, Mr. R. Edward Bates, Attorney-at-Law, 
privileges to represent veterans before the VA had been 
revoked.  The veteran was advised of his options to appoint 
another representative or that he could represent himself.  
In March 2004, the veteran replied that Mr. Bates was still 
his attorney and that he would not sign the VA document 
indicating that he would represent himself.  In light of the 
veteran's response, the Board will assume that he does not 
wish to have representation in the current appeal.  

By rating action in October 2003, the RO also denied service 
connection for anxiety and depression as a separate and 
distinct psychiatric disability.  The veteran was notified of 
this decision and, to date, has not appealed.  Accordingly, 
this issue is not in appellate status and will not be 
addressed in this decision.  

(The issue of service connection for substance abuse 
secondary to PTSD is the subject of the remand portion of 
this decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a psychosis at present 
which is related to service.  

3.  Under the old rating criteria, the veteran's symptoms of 
PTSD are of such severity as to produce total social and 
industrial inadaptability; the severity of the disability was 
classified as equivalent to a GAF score of no higher than 41.  


CONCLUSIONS OF LAW

1.  The veteran does not have a psychosis due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  

2.  The criteria for a schedular 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.129, 4.130, 4.132, 
Part 4, including Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  The veteran was notified of VCAA and VA's duty to 
assist under that Act by letter dated in July 2002.  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which held, in essence, that the notice 
and assistance provisions of VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the issues currently on appeal had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The discussions as contained in the 
August 1996 and September 1998 rating decisions, the 
September 1996 statement of the case (SOC), the January 1998, 
June 1999, and October 2003 supplemental statements of the 
case (SSOC), the Board remands, and the numerous letters from 
the RO have provided the veteran with sufficient information 
regarding the applicable rules.  The SOC and the SSOCs 
provided notice of what was revealed by the evidence of 
record and why this evidence was insufficient to prevail in 
his claim for service connection and an increased rating.  
The letters also notified him of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing, but declined.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decision of the RO promulgated 
prior to providing the veteran full VCAA notice were void ab 
initio.  The result of this action would require that the 
entire rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to the issues on appeal, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(2004).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

A veteran seeking disability benefits must establish:  (1) 
status as a veteran;  (2) the existence of a disability;  (3) 
a connection between the veteran's service and the 
disability;  (4) the degree of the disability; and  (5) the 
effective date of his disability.  Boyer v. West, 210 F. 3d 
1351 (2000).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where a psychosis is demonstrated to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

Psychosis
Factual Background

The veteran's service medical records, including his 
separation examination in March 1971, are silent for any 
complaints, abnormalities, or diagnosis referable to any 
psychiatric problems.  His mental status at separation was 
normal.  Likewise, the veteran made no mention of any 
psychiatric problems on his original claim for service 
connection in September 1973.  Moreover, there is no 
diagnosis of a psychosis on any of the numerous VA outpatient 
records, hospitalization reports, or examinations from 1973 
to the present.  


Analysis

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2003).  Furthermore, as stated in Boyer, 
there must be a present disability.  

In the instant case, there is no evidence of a psychosis at 
anytime either in service or at present.  The veteran has 
been evaluated by VA on numerous occasions since his 
discharge from service and has never been diagnosed with a 
psychosis.  The Court held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  

While the veteran believes that he has a psychosis at present 
which is related to military service, he has presented no 
competent evidence to support that assertion.  The veteran, 
as a layman, is not competent to provide an opinion regarding 
an issue involving medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492; Epps v. Brown, 9 Vet. App. 341 (1996).  

Given the absence of proof of a current psychosis, the appeal 
is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

PTSD

Factual Background

Initially, the Board notes that service connection was 
established for PTSD by rating action in September 1992.  At 
that time, the veteran was assigned a temporary total rating 
for hospitalization under the provisions of 38 C.F.R. § 4.29, 
from April 21, 1992 (the earliest date of treatment for 
PTSD), and a 30 percent evaluation, effective from August 1, 
1992.  38 C.F.R. § 3.400(b)(2)(i).  The veteran was notified 
of this decision and did not appeal.  

A claim for increase was received in May 1996.  The veteran 
was subsequently assigned a temporary total rating under 
§ 4.29, from July 10, 1995, through August 1995, and an 
increased evaluation to 70 percent, effective from September 
1, 1995.  Except for a temporary total rating from May 13, 
through August 1996, the 70 percent evaluation has been in 
effect since September 1995.  The veteran has also been 
awarded TDIU, effective from July 10, 1995.  The issue on 
appeal is whether the veteran is entitled to a rating higher 
than 70 percent from September 1, 1995, excluding the periods 
for which he has already been given a temporary 100 percent 
rating for hospitalization.  

As indicated above, the RO contacted all VA facilities 
identified by the veteran and obtained all available medical 
records from those facilities.  A response from VAMC Des 
Moines, Iowa in July 2003 was to the effect that there were 
no records on file.  A response from the Social Security 
Administration in April 2003 indicated that the veteran had 
filed a claim for disability benefits in 1995, but that no 
medical decision had been made.  His file was destroyed in 
April 2001.  

The veteran was examined by VA psychiatrists on two occasions 
during the pendency of this appeal, and was interviewed by a 
social worker for a social and industrial survey.  The 
clinical findings from these examinations were not materially 
different.  

When evaluated in September 1997, the veteran denied ever 
attempting suicide.  His complaints included avoidance 
behavior, startled response, hypervigilance, resentment of 
authority, nightmares, difficulty sleeping, awakening during 
the night startled and scared and having difficulty falling 
back to sleep three to four times a week, low energy, 
feelings of hopelessness, helplessness, and worthlessness, 
survivor guilt, and passive and active suicidal thoughts when 
things did not go well.  He denied any flashbacks, anhedonia, 
or obsessive thoughts or compulsive behaviors.  His appetite 
was good.  His interest and initiative were variable; he 
still enjoyed some activities such as hunting and fishing, 
and his libido was normal.  He denied any hallucination or 
delusions, except when drinking, and admitted to some panicky 
feelings also while drinking.  He was a worrier all of his 
life, but denied any somatic symptoms associated with 
anxiety.  

On mental status examination, the veteran was alert and 
grossly oriented.  He performed poorly on tests of cognitive 
functioning.  He described his mood as "not very damn 
good," and that he felt depressed all the time.  He denied 
any current suicidal or homicidal thoughts, intentions, or 
plans, or any hallucinations, delusions, or psychotic 
symptoms.  He rated his current level of depression as a 
seven out of ten.  His affect was irritable and depressed, 
but his thought flow was generally organized and goal 
directed.  He appeared to have minimal insight into his 
illness, and minimized his ongoing alcohol problem.  His 
judgment was most likely impaired by his depression and 
alcohol use, and his intellectual functioning was estimated 
to be in the average to low average range.  When asked to 
describe a typical day he said he got up in the morning and 
had a cup of coffee.  He would read or go work in his garden 
or mow the grass.  Sometimes he would go and visit his 
daughter, but said that he did not have very good 
relationships with his family.  He admitted to problems with 
his memory over the past few years and felt that it was 
worsening.  The diagnoses included PTSD, alcohol dependence 
in partial remission, depressive disorder and cognitive 
disorder, not otherwise specified.  The Global Assessment of 
Functioning (GAF) score was 38.  The examiner concluded that 
the veteran was unable to keep a job.

On VA psychiatric examination in August 2003, the veteran 
reported that he stopped drinking "cold turkey" two years 
earlier prompted by diverticulitis.  He was divorced for 
about 20 years, but was close to his family, his two 
children, and one good friend.  He denied any other social 
contacts.  He lived with his mother and was taking care of 
her since her recent diagnosis of bone cancer.  His 
activities included hunting and fishing when time permitted, 
taking care of his grandchildren, and riding his three-
wheeler around the farm.  He admitted that he could get 
verbally violent but not physically violent.  He admitted to 
getting angry and "mouthy" but not in a physical manner.  
The examiner summarized the veteran social status as very 
limited psychosocial functioning and difficulty dealing with 
authority figures.  He had the ability and responsibility to 
care for himself but was not a family role model because of 
his intolerance to stressors.  He had significant health 
concerns and was very isolated with minimal social 
interpersonal relationships.  

On mental status examination, the veteran appeared his stated 
age, and was in no acute distress.  He denied any impairment 
of thought process, communication, hallucinations or 
delusions.  He made poor eye contact, but did not display any 
inappropriate behavior.  He denied any current suicidal or 
homicidal thoughts, intentions, or plans, or any 
hallucinations, delusions, or psychotic symptoms.  He was 
well oriented, and able to maintain basic activities of daily 
living.  He reported difficulty with his memory but was able 
to recall 3/3 items immediately and after 15 minutes.  He 
knew the current and previous President, but could not recall 
who preceded President Clinton.  He reported some ritualistic 
behavior, such as a checking tendency.  His speech was normal 
in rate and rhythm with no illogical or obscure pattern.  He 
denied any panic, but said that he had a tendency at times to 
look over his shoulder, especially when he heard noises.  He 
admitted to feeling depressed and nervous most of the time, 
and feeling tired all the time.  He said he slept about three 
hours at a time and took naps in the mornings.  He admitted 
to losing his temper at times, but said that he had better 
control of late.  He reported nightmares and flashbacks three 
to four times a week, and estimated that his symptoms were 
"probably a whole lot worse" since the prior examination in 
1997.  The diagnoses included PTSD and alcohol dependence in 
remission.  The GAF score was 41.  The examiner concluded 
that the PTSD precluded obtaining or retaining substantial 
employment.

On VA social and industrial survey in August 2003, the 
veteran reported that he had three brothers and one sister, 
and talked to them on a fairly regular basis.  He also had a 
close relationship with his daughter and a son and saw them 
on a regular basis.  He said that he had reached the point 
that he was no longer going to go hunting due to the 
associations of carrying guns through the woods which 
reminded him of his Vietnam experiences.  The veteran's 
reported symptoms and the clinical findings on this 
examination were essentially the same as on the psychiatric 
evaluation.  The social worker noted that she had observed 
the veteran having a heated discussion with the receptionist 
and opined that his explosion of aggressive energy was a 
classic symptom of PTSD and represented a profound retreat 
from mature behavior.  She concluded that the veteran was 
unemployable due to his PTSD, and that his ability to 
establish and maintain effective or favorable relationships 
with people in a work environment was severely impaired.  

Analysis

Initially, it is noted that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to June 1996, the date of the 
veteran's claim for an increased rating.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114 (2003).  

In this case, the Board finds that the old regulations are 
more favorable to the veteran, and that he will not be 
prejudiced by not considering his case under the revised 
criteria.  

The regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, provided, in pertinent 
part, as follows:  

When the attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual isolation 
in the community; when there are totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; or when the veteran is 
demonstrably unable to obtain or retain 
employment........................................  100

When the ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.................  70

38 C.F.R. Part 4, Diagnostic Code 9400 (as in effect prior to 
November 7, 1996).  

The predominant picture of the veteran's medical history 
since the receipt of his claim for increase is such that he 
is demonstrably unable to obtain and retain employment.  As 
indicated above, he has already been assigned a TDIU because 
of his service-connected PTSD alone, and has not been 
substantially gainful employment in many years.  The GAF 
scores during the pendency of this appeal were never 
estimated higher than 41.  

A GAF between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

In the instant case, the totality of the medical evidence 
indicates that the veteran's industrial and social impairment 
is significantly impaired.  He has not been substantially 
gainfully employed for many years and has required frequent 
periods of hospitalization.  The Board is cognizant of the 
fact that his need for hospitalizations were often 
precipitated by alcohol abuse.  Nevertheless, he has 
consistently displayed severe symptomatology related to PTSD, 
including nightmares, outbursts of anger and frustration, 
startled response, and avoidance behavior.  The medical 
evidence since receipt of his claim for increase includes two 
medical opinions from VA examiners to the effect that his 
PTSD symptomatology rendered him unemployable.  The 
undersigned finds these opinions and the GAF scores 
persuasive, particularly in light of the fact that there is 
no medical opinion to the contrary.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The veteran's medical history shows that he has total social 
and industrial impairment and, therefore, his PTSD does 
warrant a higher evaluation.  Accordingly, the undersigned 
finds that the veteran's PTSD is such that it more closely 
approximates the criteria for a 100 percent schedular rating 
under the old rating criteria from July 10, 1995.  


ORDER

Service connection for a psychosis is denied.  

A schedular evaluation of 100 percent from July 10, 1995, 
under the criteria in effect prior to November 7, 1996 for 
the veteran's PTSD is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  


REMAND

38 C.F.R. § 3.310(a) provides that a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  Secondary 
service connection can also be established for a disability 
that is chronically worsened (though only to the extent of 
such worsening) by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Disability compensation may be paid for an alcohol abuse 
disability that is due to a service-connected disability.  
Allen v. Principi, 237 F. 3d. 1368 (Fed. Cir. 2001).  In that 
case, the Federal Circuit stressed that a veteran can only 
recover if they can adequately establish, by clear medical 
evidence, that their alcohol or drug abuse disability was 
secondary to or was caused by a service-connected disorder, 
and not due to willful misconduct.  See also VAOPGCPREC 2-98.  

In this case, the record shows that the veteran had a 
substance abuse problem for many years.  However, there is no 
medical opinion of record which specifically relates his 
substance abuse to PTSD.  

Given the medical complexity of this case, and conflicting 
and unclear medical evidence as to the nature and etiology of 
the veteran's substance abuse, the Board finds that 
additional medical examination is necessary to determine the 
relationship, if any, between his service-connected PTSD and 
his substance abuse.  

Lastly, the Board notes that while it appears that the 
veteran's initial application for Social Security disability 
was discontinued for reasons which are not entirely clear, he 
has been unemployed for several years and is now in receipt 
of TDIU from VA.  Therefore, an inquiry should be made to 
determine whether he is receiving Social Security disability.  
If so, the RO should obtain copies of the decision and the 
medical records relied upon to award benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his alcohol abuse since his discharge 
from service.  After the veteran has 
signed the appropriate releases, all 
records, not already in the claims file, 
should be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should also be asked to 
clarify whether he has reapplied or is 
currently receiving Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the award of disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  

4.  The veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should indicate 
whether the veteran has a substance abuse 
problem at present.  If so, he or she 
should offer an opinion as to whether it 
is at least as likely as not that his 
alcoholism was caused or aggravated by 
PTSD.  The examiner should include a 
discussion of the relevance of such 
factors as, his family history of 
alcoholism and whether there was a 
predisposition to the onset of substance 
abuse, and his immediate cessation from 
alcohol use precipitated by an organic 
disorder.  If the physician is unable to 
make any determination, he or she should 
so state and indicate the reasons.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  Consideration 
should be given to whether any identified 
substance abuse is proximately due to or 
the result of, or being aggravated by the 
service-connected PTSD.  The provisions 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



